Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 4/12/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 4/12/2021.  In particular, claim 1 has been amended to limit titanium dioxide has a water content angle of greater than 90°, and claim 42 is new.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 6-9, 18, 22-25, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Craig (US 7,250,080).
With respect to claims 1, 6-8, 18, and 42, Craig discloses an organosilicon compound surface-treated titanium dioxide material (abstract) for use in waterborne coating compositions, e.g., composition comprising titanium dioxide pigment, Rhoplex AC-2508 acrylic dispersion, Tamol 731 dispersant, carbon black (i.e., extender), water, and Texanol ester alcohol which is 2,2,4-trimethyl-1,3-pentanediol mono (2-methyl-propanoate) (col. 15, line 51 to col. 16, line 25) which inherently  has octanol-water partition coefficient within 1-5.  Exemplified titanium dioxide is treated with 1 wt % hexyltrimethoxysilane (col. 12, lines 3-5) which reads on claimed R’xSi(R)4-x when R’ is nonhydrolyzable aliphatic having 6 carbon atoms, R is hydrolyzable alkoxy, and x = 1.  

Therefore, it would have been obvious to one of ordinary skill in the art to select any of the R’ groups taught by Craig, including those within claimed range of 8-20 carbon atoms in order to provide a hydrophobic coating having the claimed water contact angle which is representative of hydrophobicity.  Because the composition includes a hydrophobically treated mineral filler, the composition is expected to be corrosion resistant.
	With respect to claim 9, the exemplified composition contains PVC (does not include volatiles) of 22 vol % (col. 16, lines 1-2).
With respect to claim 22, the exemplified composition contains PVC (does not include volatiles) of 22 vol % (col. 16, lines 1-2) and therefore the amount of resin is 78 vol %.
With respect to claim 41, Example 1 includes a titanium dioxide having particle size of smaller than 0.63 microns (col. 11, lines 45-46).
With respect to claims 23 and 24, Craig is silent with respect to the corrosive resistance of the coating, however, it discloses using a titanium dioxide that is treated with a hydrophobic coating.  Therefore, one of ordinary skill in the art would have expected that the coating exhibit the claimed corrosive resistance given that Craig discloses a hydrophobic coating on the titanium dioxide.
With respect to claim 25, Craig does not disclose that the titanium dioxide is treated with an inorganic coating before being treated with an organosilane, however, it teaches that prior art U.S. 6,576,052 discloses treated titanium dioxide with a coating layer of an aluminum phosphate  in order to improve light fastness and dispersibility in plastics (col. 4, lines 47-51).
.

Claims 1, 6-8, 12-19, 22-24, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Raper (US 2013/0000518) in view of evidence provided by Totsch (US 2005/0182277).
With respect to claims 1, 6, 7, 12-19, and 42, Raper discloses water-based paint composition comprising a mineral treated such as silica, silicates, and titanium dioxide with at least one hydrophobizing agent (abstract).  Example 11 includes a formulation comprising UCAR 379 binder (vinyl acrylic copolymer, paragraph 0058), kaolin (aluminum silicate containing aluminum oxide) coated with OCTEO (i.e., octyltriethoxysilane), water, ethylene glycol solvent, Texanol solvent, and TAMOL surfactant (i.e., dispersant) (paragraph 0092).  Hydrophobizing agent octltriethoxysilane is expected to provide the claimed water contact angle which is representative of hydrophobicity.  Texanol solvent is 2,2,4-trimethylpentane-1,3-diol monoisobutyrate as evidenced by Totsch in paragraph 0044 and therefore inherently has octanol-water partition coefficient within claimed range because it is one of the ones disclosed by applicant.
Raper does not exemplify a paint composition comprising titanium dioxide, however, it clearly discloses that titanium dioxide can be used as one of the minerals.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute kaolin with titanium dioxide as the mineral filler and thereby obtain a paint composition like claimed.  Because the composition includes a hydrophobically treated mineral filler, the composition is expected to be corrosion resistant.

	With respect to claim 22, Raper discloses other formulation with 20% PVC which provides for 80 vol % waterborne resin (see Table V).
With respect to claims 23 and 24, Raper does not explicitly disclose the corrosion resistance, however, one of ordinary skill in the art would have expected that the coating exhibit the claimed corrosive resistance given that Raper discloses the claimed coating comprising a hydrophobically treated titanium dioxide.  

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that Craig does cannot suggest the claimed water contact angle because it discloses that the R’ group can have 4-28 carbon atoms and (B) that the data of the specification as originally filed shows that triethoxyethyl silane (R’ with 2 carbon atoms) does not exhibit water contact angle of at least 90°C.
	With respect to argument (A), one of ordinary skill in the art would recognize that increasing the number of carbon atoms in the R’ provides for a higher amount of hydrophobicity which is represented by claimed water contact angle.  Because it is obvious to select any of the number of carbon atoms, it would have been obvious to one of ordinary skill in the art to obtain a titanium dioxide having a water contact angle of at least 90°C.
	With respect to argument (B), this argument does not pertain to Craig which does not disclose R’ having 2 carbon atoms.  Craig discloses R’ of 4-28 carbon atoms, preferably 6-14 carbon atoms (col. 10, line 65 to col. 11, line 5).  This same argument also does not apply to Raper which does not disclose R’ having 2 carbon atoms.  Raper exemplifies octyltriethoxysilane.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn